Case: 13-13946    Date Filed: 11/25/2014   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-13946
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 1:11-cr-00264-AT-JFK-3



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                   versus

ROGELIO RAMIREZ-SOLORIO,
a.k.a. Rojo,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                            (November 25, 2014)

Before HULL, ROSENBAUM and BLACK, Circuit Judges.

PER CURIAM:
              Case: 13-13946     Date Filed: 11/25/2014   Page: 2 of 2


      James Howard, appointed counsel for Rogelio Ramirez-Solorio, has filed a

motion to withdraw on appeal, supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Ramirez-Solorio’s conviction and sentence are AFFIRMED.




                                          2